DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to the current set of claims have been considered but are considered unpersuasive.  Applicant has amended the previous set of claims by removing several limitations and changing several others to comply with the previous claim objections and 112 rejections made.  The previous prior art rejection with several modifications still stands as a result.
On pages 7-9 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the previous prior art rejection does not read upon the claimed invention.  Specifically, Applicant argues that the prior art references do not disclose that “the rotational speeds of each of the rollers are distinctly controlled and not dependent, one upon the other and are specifically designed to be set independently” and “the one thing that each of DeWaard, Hunt, Cortemanche, and Bold have in common is that all rollers advance the mat at exactly the same speed”.   The Examiner notes that Applicant is applying some of the same arguments to the previous Final Rejection mailed October 29, 2019, not the most recent Non-Final Rejection mailed March 18, 2021.  The Examiner further notes that of the prior art references listed by Applicant, DeWaard, Hunt, Courtemanche, and Bold, only Courtemanche is relied upon in the prior art rejection from the most recent action, the Non-Final Rejection mailed March 18, 2021.  Thus, the Examiner finds Applicant’s arguments regarding DeWaard, Hunt, and Bold on pages 8-9 of the Remarks section moot.
On pages 8-9, Applicant also argues against Courtemanche, which is relied upon in the current rejection.  Here, Applicant asserts that in Courtemanche, “what rollers exist are turned by the same belt and cannot be varied in individual rotational speed one relative to another”, and asserts that the Examiner also points to Courtemanche “to disclose the relationship between moisture in the mats to thickness of the mats”, and cites paragraph [0120] of Courtemanche, arguing that there is ‘no suggestion of a relation between moisture and mat thickness present in Courtemanche”.   In response, the Examiner notes that Courtemanche discloses in paragraph [0106] of Courtemanche, “each roller (25,27) can be selectively rotated at a variable speed”, and Courtemanche also discloses in paragraph [0117] of Courtemanche, “at each of the stages, it may be possible to control…the speed of rotation of the rollers”.   Based on these two excerpts from Courtemanche, the Examiner finds that Courtemanche explicitly discloses varying the rotation speed of each roller.   Thus, the Examiner finds Applicant’s remarks regarding Courtemanche, “what rollers exist are turned by the same belt and cannot be varied in individual rotational speed one relative to another”, unpersuasive.
Additionally, the Examiner addresses Applicant’s statement regarding “no suggestion of a relation between moisture and mat thickness present in Courtemanche”.  The Examiner notes that a relationship of moisture to mat thickness is not claimed or required in the current set of claims.  Furthermore, the Examiner notes that paragraph [0120] of Courtemanche is intended to demonstrate that the invention of Courtemanche can vary certain aspects of its parameters, which “answer to different applications where it may be necessary to treat a different amount or rate of matter, or even a matter of different thickness”.  Thus, Courtemance indicates that the thickness of the matter it treats within its system may vary.  Additionally, the Examiner also points to paragraph [0109] of Courtemanche which explicitly states that each stage of Courtemance’s invention inherently has a thickness, “the thickness of the bed of matter outputted by one pressing stage”.  The Examiner also notes that the current prior art rejection is also based on secondary references Cadek et al.,  (“Cadek”, US 5,534,139), and Baldwin et al., (“Baldwin”, US 5,133872), which disclose sensors that define and measure the relationship of the dryness content of the mat to their thicknesses at different parts of the systems.  For these reasons, the Examiner finds Applicant’s remarks regarding ‘the moisture and mat thickness’ of Courtemanche unpersuasive.
On pages 8-9, Applicant also argues that Courtemanche does not disclose “distinct control of rollers’ rotational speed”, arguing that paragraph [0032] of Courtemanche does not disclose “speeds” of the rollers.  The Examiner notes that the motor/driving system disclosed in Courtemanche is “pivotally driving said rollers about the support”, which implicitly implies an inherent rotational speed of the rollers.  Furthermore, paragraph [0117] of Courtemanche explicitly states “at each of the stages, it may be possible to control…the speed of rotation of the rollers”.  The Examiner additionally points to paragraph [0106] of Courtemanche which states “each roller (25, 27) can be selectively rotated at a variable speed”.  As a result, the Examiner maintains that Courtemanche does indeed disclose “distinct control of rollers’ rotational speed” based on these passages.  The Examiner finds Applicant’s remarks here also unpersuasive.

Claim Objections
Claim 32 is objected to because of the following informalities:  the phrase “second perforated roller rotational speed is selected such speeds” is not grammatically proper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 27 recites “a second perforated roller motor”.  The Examiner notes that there is not explicit support for the all of the “drive systems” in the instant Specification as having their own individual motor, (See paragraph [0035] & [0073], Specification).  The Specification details drive system 172 as having a motor in paragraph [0035], which appears to be used for the “base roller”, but does not detail every drive system as in paragraph [0073] as having their own individual motor.  Thus, the Examiner rejects this claim, specifically “a second perforated roller motor”, for new matter because there is not support for more than one motor in the instant Specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “those selections”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “a separated solids mat thickness…as it collects at the juncture of” on lines 14-15 of the claim.  It is unclear if this limitation is different from “a feed thickness of the separated solids mat” on lines 12-13 of the claim, or if it is the same limitation because it describes thicknesses of the same “separated solids mat” without specifying any different location within the claimed system.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites the same claimed features as on lines 10-14 of Claim 27, without further limiting the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 27, 28 & 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Courtemanche et al., (“Courtemanche”, US 2012/0031856), in view of Cadek et al.,  (“Cadek”, US 5,534,139), in further view of Baldwin et al., (“Baldwin”, US 5,133872).
Claims 21, 22, 27, 28 & 32 are directed to a roller press for dewatering feed material, an apparatus or device type invention group.
Regarding Claims 21, 22, 27, 28 & 32, Courtemanche discloses a roller press for dewatering feed material, (See Abstract, paragraph [0054] & [0102]), the roller press comprising: 
a base roller, (First Perforated Roller 27 (part of 7a), See Figure 5, and See paragraph [0106]), a base press roller, (First Solid Roller 25 (part of 7a), See Figure 5, and See paragraph [0106]), and a base scraper, (Cleaning Device/Scraper 39 at bottom of 7a, See Figure 5, and See paragraphs [0086] & [0114]), which cooperate while the base roller is rotating at a base roller rotational speed, (See paragraph [0106]), to pick up the feed material in a feed solids mat formed from the feed material residing in a feed trough, (Matter in Accumulation Trough 35, See Figure 5, and See paragraphs [0114] & [0102]), and to compress the feed solids mat to form a separated solids mat the base scraper removes from the base roller, (See paragraph [0114]); 
a first perforated roller, (Second Perforated Roller 27 (part of 7b), See Figure 5, and See paragraph [0106]), a first press roller, (Second Solid Roller 25 (part of 7b), See Figure 5, and See paragraph [0106]), and a first scraper, (Cleaning Device/Scraper 39 at bottom of 7b, See Figure 5, and See paragraphs [0086] & [0114]), which cooperate while the first perforated roller is rotating at a first perforated roller rotational speed, (See paragraph [0106]), to collect the separated solids mat and compress it to form a first compressed mat the first scraper removes from the first perforated roller, (See paragraph [0114]); 
a feed thickness or a first thickness of the separated solids mat, (See paragraph [0120], Courtemanche-); 
a separated solids mat thickness or a second thickness of the separated solids mat, (See paragraph [0120], Courtemanche); 
a first compressed mat thickness or a third thickness of the first compressed mat, (See paragraph [0120], Courtemance); 
a drive system to: rotate the base press roller at the base roller rotational speed and rotate the first perforated roller at the first perforated roller rotational speed, (See paragraph [0032]); and 
a control system for selecting each of the base roller rotational speed and first perforated roller rotational speed, (See paragraph [0117]), basing those selections upon the first thickness, the second thickness, and the third thickness, (See paragraph [0120], Courtemanche).
Courtemanche does not explicitly disclose a first sensor to generate a first thickness signal for the first thickness; a second sensor to generate a second thickness signal for the second thickness; or a third sensor to generate a third thickness signal for the third thickness.  Courtemanche suggests controlling or varying the thickness of the matter in the system, (See paragraphs [0109] & [0120], Courtemance).
Cadek discloses an apparatus, (See Abstract, Cadek), with a first sensor to generate a first dryness signal indicative of a first dryness content, a second sensor to generate a second dryness signal indicative of a second dryness content, a third sensor to generate a third dryness signal indicative of a third dryness content, a fourth sensor to generate a fourth dryness signal indicative of a fourth dryness content, (Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of Courtemanche by incorporating a first sensor to generate a first dryness signal indicative of a first dryness content corresponding to a separated solids mat, a second sensor to generate a second dryness signal indicative of a second dryness content corresponding to a separated solids mat, a third sensor to generate a third dryness signal indicative of a third dryness content corresponding to a first compressed mat, a fourth sensor to generate a fourth dryness signal indicative of a fourth dryness content corresponding to a second compressed mat as in Cadek because “such multiple recording of signals permits a particularly effective monitoring of the progress of the solids-liquid separation along the separation path and the adjustment or regulating of the separation process in accordance with the particular requirements”, (See column 4, lines 51-58, Cadek).
Baldwin discloses an apparatus with a sensor to generate a thickness signal indicative of a mat thickness to correspond to dryness content after each roller which then corresponds to each roller of Courtemanche, (Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of modified Courtemanche by incorporating  a sensor to generate a thickness signal indicative of a mat thickness corresponding to a signal of a dryness content so that “the output of dry cake solids per unit time can be determined and compared with a desired value” and “the sludge throughput can then be adjusted to obtain the desired value”, (See column 3, lines 31-36, Baldwin).  By doing so, “the measurement of cake thickness provides the ability to more accurately control the dewatering process”, (See column 3, lines 43-45, Baldwin). 
Additional Disclosures Included: 
Claim 22: The roller press of Claim 21, wherein the control system for selecting each of the base roller rotational speed and first perforated roller rotational speed selects such speeds as to cause the first compressed mat thickness to be selected to fall within a predetermined first compressed mat thickness range and the separated solids mat thickness to fall within a predetermined separated solids mat thickness range, (See paragraphs [0030], [0109], [0120], [0130], Courtemanche; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin; The thickness of each mat thickness after each subsequent roller is selected to be successively doubled according to paragraph [0130], Courtemanche).
Claim 27: The roller press of Claim 21 further comprising: a second perforated roller, (Perforated Roller 27 of Bottom Liquid Separation Assembly 7 in Figure 5, See paragraphs [0106] & [0110], Courtemanche), a second press roller, (Solid Roller 25 of Bottom Liquid Separation Assembly 7 in Figure 5, See paragraphs [0106] & [0110], Courtemanche), and a second scraper, (Cleaning Device/Scraper 39 for Bottom Liquid Separation Assembly 7, See paragraphs [0106], [0110] & [0114], Courtemanche), which cooperate while the second perforated roller is rotating at a second perforated roller rotational speed to collect the first compressed mat to further compress it to form a second compressed mat the second scraper removes from the second perforated roller, (Cleaning Device/Scraper 39 for Bottom Liquid Separation Assembly, See paragraphs [0106], [0110] & [0114], Courtemanche); a second perforated roller motor, (See paragraph [0032], Courtemanche), for rotating the second perforated roller at the second perforated roller rotational speed, (See paragraphs [0105] & [0117], Courtemanche), and a fourth sensor to generate a fourth thickness signal indicative of second compressed mat thickness of the second compressed mat, (Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin); and wherein the control system further selects the second perforated roller rotational speed, (See paragraphs [0105], [0106] & [0120], Courtemanche), based upon the fourth thickness signal, (See paragraphs [0105], [0106] & [0120], Courtemanche; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin). 
Claim 28: The roller press of Claim 27 wherein the control system further selects the second perforated roller rotational speed based upon the fourth thickness signal., (See paragraphs [0105], [0106] & [0120], Courtemanche; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin).
Claim 32: The roller press of Claim 27 wherein the second perforated roller rotational speed is selected such speeds as to cause the second compressed mat thickness to be selected to fall within a predetermined second compressed mat thickness range, (See paragraph [0030], [0109], [0120], [0130], Courtemanche; the rotational speed of each wringing component or roller is selectively adjustable; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin; The thickness of each mat thickness after each subsequent roller is selected to be successively doubled according to paragraph [0130], Courtemanche).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779